Title: From Thomas Jefferson to Henry Knox, 28 May 1792
From: Jefferson, Thomas
To: Knox, Henry


          
            May. 28. 92.
          
          Th:Jefferson presents his compliments to Genl. Knox and asks the favor of him to peruse the letter he has prepared in answer to Mr. Hammond’s and to be so good as to suggest any alterations either of matter or manner which he thinks might be made to advantage. He begs his pardon for this trouble; but the importance of this first move in the business renders him anxious that it should be well corrected. The request has the more need of apology, as he is obliged to ask of Genl. Knox to get thro’ it before the President’s return. The last two sheets are not yet out of the hands of the copyist, but shall be sent as soon as they are. Mr. Hammond’s letter is also sent.
        